Title: To George Washington from Benjamin Lincoln, 14 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     sir,
                     War Office Septemr 14th 1782
                  
                  I beg leave to inform Your Excellency that Congress have permitted the Lieutenants Epuilemat, Ferriol, and Boileau to retire from Genl Hazen’s regiment, to be considered on the Invalid establishment—and at present remain with their families.  I have the honor to be, with profound respect, your Excellency’s obedt Servt
                  
                     B. Lincoln
                  
               